Citation Nr: 0914520	
Decision Date: 04/17/09    Archive Date: 04/24/09

DOCKET NO.  08-19 079	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for recurrent 
right shoulder dislocations.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Tressa J. Gill, Associate Counsel






INTRODUCTION

The Veteran had active service from February 1953 to December 
1954.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which denied the benefit sought on appeal.  The 
Veteran appealed that decision to the Board, and the case was 
referred to the Board for appellate review.  

The reopened claim for service connection for recurrent right 
shoulder dislocations (as the result of the instant Board 
decision) is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  In an April 1997 rating decision, the RO found new and 
material evidence sufficient to reopen a claim for service 
connection for recurrent right shoulder dislocations had not 
been submitted.

2.  Evidence obtained since the April 1997 rating decision 
denying service connection for recurrent right shoulder 
dislocations is not cumulative of previously considered 
evidence, it relates to an unestablished fact necessary to 
substantiate the claim, and it raises a reasonable 
possibility of substantiating the claim.




CONCLUSIONS OF LAW

1.  The April 1997 rating decision denying service connection 
for recurrent right shoulder dislocations is final.  
38 U.S.C.A. § 7105 (West 2008 & Supp. 2008); 38 C.F.R. 
§ 3.160(d), 20.1103 (2008).  

2.  New and material evidence has been received since the 
April 1997 rating decision denying service connection for 
recurrent right shoulder dislocations; accordingly, the claim 
is reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2008); 
38 C.F.R. § 3.156(a) (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and to assist claimants in 
substantiating a claim for VA benefits.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the 
instant claim.

In this case, the Board finds that VA has substantially 
satisfied the duties to notify and to assist, as required by 
the VCAA.  Inasmuch as the determination below constitutes a 
full grant of that portion of the claim that is being 
addressed, there is no reason to address VCAA's duties to 
notify and assist on this matter.  The reopened claim is 
further addressed in the remand appended to this decision.

Law and Regulations

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a preexisting 
injury suffered or disease contracted in the line of duty.  
See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disorder to service must be medical unless it relates to a 
disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b).  Disorders diagnosed after discharge may 
still be service connected if all the evidence, including 
pertinent service records, establishes that the disorder was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999).

A veteran enjoys an initial presumption of sound condition 
upon service entry if the enlistment records do not reflect 
that the veteran has a disease or injury that subsequently 
becomes manifest during service.  See Wagner v. Principi, 370 
F.3d 1089, 1096 (2004) (noting that "[w]hen no preexisting 
condition is noted upon entry to service, the veteran is 
presumed to have been sound upon entry," but that "if a 
preexisting disorder is noted upon entry to service, the 
veteran cannot bring a claim for service connection for that 
disorder"); see also 38 U.S.C.A. § 1111; 38 C.F.R. 
§ 3.304(b).

To rebut the presumption of soundness under 38 U.S.C.A. 
§ 1111, VA must show by clear and unmistakable evidence both 
that the disease or injury existed prior to service, and that 
the disease or injury was not aggravated by service.  See 
VAOPGCPREC 3-2003; Wagner, supra.  

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. 
§ 3.102.  

In general, decisions of the RO or the Board that are not 
appealed in the prescribed time period are final.  See 38 
U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 3.104, 20.1100, 20.1103.  
The exception to this rule is 38 U.S.C.A. § 5108, which 
provides that if new and material evidence is presented or 
secured with respect to a claim that has been disallowed, the 
Secretary shall reopen the claim and review the former 
disposition of the claim.  See Knightly v. Brown, 6 Vet. App. 
200 (1994).  Evidence presented since the last final denial 
on any basis (either upon the merits of the case, or upon a 
previous adjudication that no new and material evidence had 
been presented), will be evaluated in the context of the 
entire record.  See Evans v. Brown, 9 Vet. App. 273 (1996).

As relevant here, new and material evidence is defined as 
follows:  New evidence means existing evidence not previously 
submitted to agency decision makers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and it must raise a 
reasonable possibility of substantiating the claim.  See 38 
C.F.R. § 3.156(a).

New and material evidence received prior to the expiration of 
the appeal period or prior to the appellate decision if a 
timely appeal has been filed (including evidence received 
prior to an appellate decision and referred to the agency of 
original jurisdiction by the Board without consideration in 
that decision in accordance with the provisions of 38 C.F.R. 
§ 20.1304(b)(1)) will be considered as having been filed in 
connection with the claim which was pending at the beginning 
of the appeal period.  See 38 C.F.R. § 3.156(b).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  See Duran v. 
Brown, 7 Vet. App. 216 (1995); Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

Regardless of the RO's action regarding reopening the 
appellant's claim, the Board must independently address the 
issue of reopening a previously denied claim.  That is, 
whether a previously denied claim should be reopened is a 
jurisdictional matter that must be addressed before the Board 
may consider the underlying claim.  See Jackson v. Principi, 
265 F.3d 1366, 1369 (Fed. Cir. 2001) (the Board does not have 
jurisdiction to review the claim on a de novo basis in the 
absence of a finding that new and material evidence has been 
submitted); see also Barnett v. Brown, 83 F.3d 1380 (1996).

Factual Background

The Veteran contends that the evidence that he has submitted 
with his July 2007 claim is material to his claim for service 
connection for recurrent right shoulder dislocations.  

Previously submitted, the service records showed that he was 
treated for a dislocated right shoulder in August 1953 and 
hospitalized.  It was his fourth right shoulder dislocation; 
the others were prior to service.  A private physician 
recorded in February 1970 that the Veteran had 10 
dislocations of his right shoulder since he was 16 years old, 
when he first injured it in a basketball game.  He had 
submitted private medical records from February 1970 through 
December 1992, and these records showed he had tendonitis and 
noted a recommendation of surgery on his shoulder.  

The April 1997 rating decision became final.  See 38 U.S.C.A. 
§ 7105.  In association with the current claim filed in July 
2007, the Veteran submitted letters that he wrote to his 
parents while he was in service.  He wrote about the 
treatment he received for his shoulder and how it was 
healing.  He pointed out in his August 1953 letter that he 
was getting physical therapy to help strengthen the muscles 
so that it hopefully would not come out again.  He wrote in 
his June 1954 letter that a medic told him that if his 
shoulder went out one or two more times that he would 
probably be discharged.  In another June 1954 letter he 
talked about needing an operation.  (Emphasis added.)

The Veteran also resubmitted the private medical records from 
February 1970 to December 1992, which had been submitted in 
November 1996, and the previously considered service records 
that recorded him being in the hospital for a right shoulder 
dislocation.  

Additional evidence submitted with this claim was a private 
physician's letter in July 2007 that stated that X-rays 
showed wood screws were in his right shoulder for treatment 
for a recurrent anterior dislocation of his right shoulder.  

Analysis

The Board must now review all of the evidence which has been 
submitted by the Veteran or otherwise associated with the 
claims file since the last final decision issued in April 
1997.  At this stage, the credibility of new evidence is 
presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

The Board finds that new and material evidence sufficient to 
reopen the Veteran's claim has been submitted.  The Veteran 
has provided new evidence regarding his contention that his 
recurrent right shoulder dislocations are service connected, 
and the Board finds that there is new and material evidence 
regarding the underlying contention that the Veteran had 
recurrent right shoulder dislocations due to or aggravated by 
service.  

Significantly, the 1953 and 1954 letters written while the 
Veteran was on active duty at the time he was having 
difficulties with right shoulder.  His references to his 
right shoulder injury, its subsequent treatment, his hospital 
stay, and the apparent opinion that he might require 
additional surgery are new and material evidence that was not 
already known and reviewed by the VA from his service 
records.  The letters provide new and material evidence that 
shows how the dislocation in service may have been worse than 
previous dislocations or how it may have been an aggravation 
of previous dislocations.  

The other submitted records, which were the private medical 
records and service records already associated with the 
claims file, were previously reviewed by the RO and found to 
not prove service connection or aggravation.  

With additional competent evidence regarding these underlying 
contentions, the Board determines that the newly submitted 
letters raise a reasonable possibility of substantiating the 
claim.  See 38 C.F.R. § 3.156.  That is, the Veteran meets 
the 'new and material evidence' burden of 38 U.S.C.A. § 5108 
by relying upon such evidence as he has submitted.  See Moray 
v. Brown, 5 Vet. App. 211, 214 (1993), citing Grottveit v. 
Brown, 5 Vet. App. 91 (1993).  

The additional evidence in question provides an unestablished 
fact necessary to substantiate the claim for service 
connection for recurrent right shoulder dislocations and 
raises a reasonable possibility of substantiating the claim.  
Based on the foregoing, the Board concludes that the newly 
received 1953 and 1954 letters written in service are new and 
material evidence.  38 C.F.R. 3.156(a).  Accordingly, the 
claim for service connection for the Veteran's recurrent 
right shoulder dislocations is reopened.
ORDER

New and material evidence having been received, the claim for 
entitlement to service connection for recurrent right 
shoulder dislocations is reopened.  The appeal is granted to 
this extent only.


REMAND

The Board finds that additional development is required prior 
to the reopened claim being ripe for adjudication upon the 
merits.  

As noted above, a veteran enjoys an initial presumption of 
sound condition upon service entry if the enlistment records 
do not reflect that the veteran has a disease or injury that 
subsequently becomes manifest during service.  See Wagner v. 
Principi, 370 F.3d 1089, 1096 (2004).  To rebut the 
presumption of soundness under 38 U.S.C.A. § 1111, VA must 
show by clear and unmistakable evidence both that the disease 
or injury existed prior to service, and that the disease or 
injury was not aggravated by service.  See VAOPGCPREC 3-2003; 
Wagner, supra.  In this case, there is evidence that the 
Veteran dislocated his right shoulder prior to service as 
well as in service.  Based on the evidence of inpatient 
treatment in service for a recurrent dislocation of the right 
shoulder, after being found to be asymptomatic at the time of 
entry into service, the Board finds that the presumption of 
soundness is not rebutted; that is, there is not clear and 
unmistakable evidence that the prior right shoulder 
dislocations were not aggravated by service.  Under such 
circumstances, the presumption of soundness is not rebutted.  

Thus, as the record stands, there is medical evidence of a 
current diagnosis of recurrent right shoulder dislocations 
along with the history of an in-service right shoulder 
dislocation and hospitalization in service.  Based on this 
evidence, there is a duty to provide a VA examination that 
includes an opinion regarding whether there is a nexus 
between a current diagnosis of recurrent right shoulder 
dislocations and service.  See McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  

In addition, the Board notes that the Veteran was issued a 
VCAA letter in August 2007.  As the claim has been reopened, 
however, the Board finds that the Veteran should be issued an 
additional letter that addresses the evidence needed to 
substantiate the reopened claim for service connection for 
recurrent right shoulder dislocations.  See 38 C.F.R. 
§ 3.159.

Lastly, all VA medical examination and treatment reports and 
any private medical records that have not been obtained, 
which pertain to the claim for service connection for 
recurrent right shoulder dislocations, must be obtained for 
inclusion in the record.  38 C.F.R. § 3.159(c)(1)(2).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The AMC/RO must review the record 
and ensure compliance with all notice 
and assistance requirements set forth in 
the VCAA by issuing the Veteran an 
additional notification letter regarding 
the reopened claim for service 
connection for recurrent right shoulder 
dislocations.  See 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107; 38 C.F.R. § 3.159. 

2.  All VA medical examination and 
treatment reports, and any private 
medical records that have not been 
obtained, which pertain to the claim for 
service connection for recurrent right 
shoulder dislocations must be obtained 
for inclusion in the record.  

3.  The Veteran should be scheduled for 
a VA orthopedic or joints examination to 
determine the approximate onset date 
and/or etiology of any currently 
diagnosed right shoulder dislocations.  
The claims file should be sent to the 
examiner.

Following a review of the service 
medical records, relevant post-service 
medical records, the clinical 
examination, and any tests that are 
deemed necessary, the examiner should 
address the following question:

Is it at least as likely as not (50 
percent or
higher degree of probability) that 
any 
currently diagnosed right shoulder 
disability, to include recurrent 
dislocations of the right shoulder, 
began during active service 
or is causally linked to any 
incident of or 
finding recorded during service, to 
include trauma?

The examiner is advised that the term 
"as likely as not" does not mean within 
the realm of possibility.  Rather, it 
means that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is medically sound to find in favor of 
causation as to find against causation.  
More likely and as likely support the 
contended causal relationship; less 
likely weighs against the claim.  

The examiner is requested to provide a 
rationale for any opinion provided.  If 
the clinician is unable to answer any 
question presented without resort to 
speculation, he or she should so 
indicate.

4.  Thereafter, the Veteran's claim for 
service connection for recurrent right 
shoulder dislocations must be 
adjudicated on the basis of all of the 
evidence of record and all governing 
legal authority.  

If the benefit sought on appeal remains 
denied, the Veteran must be provided 
with a supplemental statement of the 
case.  An appropriate period of time 
should then be allowed for a response, 
before the record is returned to the 
Board for further review.

The Veteran need take no action until otherwise notified.  
The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the AMC/RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).

The purpose of this remand is to obtain evidentiary 
development and to preserve the Veteran's due process rights.  
No inference should be drawn as to the outcome of this matter 
by the actions herein requested.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


